Cross appeals from a judgment which, inter alia, (1) granted appellant-respondent a separation on the grounds of cruel and inhuman treatment and failure to support her and the issue of the marriage, and (2) made various provisions (a) for the custody of the children, (b) for the payment of support of appellant-respondent and the children, (e) for the education of the children, and (d) for a counsel fee. Judgment unanimously affirmed, without costs. No opinion. Present — Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.